Citation Nr: 0704316	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for residuals of a 
fracture of the neck.

3.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case has been advanced on the 
docket.

A rating decision dated in May 2004 denied an increased 
rating for the veteran's service-connected PTSD.  The veteran 
has not expressed disagreement with that rating decision, and 
the issue of an increased rating for PTSD is not before the 
Board.

FINDINGS OF FACT

1.  The record does not contain competent medical evidence 
that the veteran has a current left shoulder disability or 
chronic residual disability of a fracture of the neck that is 
causally related to the veteran's active service.

2.  A right knee disability was present prior to service and 
was not aggravated by service, and the record does not 
contain competent clinical evidence that the veteran has a 
current right leg disability that was incurred in service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a fracture of the neck were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  A right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in December 2000 and March 2001 the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the appellant prior to the initial adjudication.  
Pelegrini.

In light of the Board's denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.

Duty to Assist

In letters dated in May and July 1997, the RO advised the 
veteran that service medical records had been requested from 
the National Personnel Records Center (NPRC), but that no 
response had been received.  He was requested to send any 
service records in his possession to VA.  In a memorandum 
dated September 3, 1997, the RO rating unit chief noted the 
veteran had indicated that he did not have any copies of 
service medical records.  Also in September 1997, the RO made 
a finding of the unavailability of additional service medical 
records pertaining to the veteran.  It was noted that all 
efforts to obtain such evidence had been exhausted, and that 
further efforts were futile.  In October 1999 the RO informed 
the veteran that NPRC had not responded to the RO's request 
for the veteran's military personnel records.  Pursuant to 
the VA's request for the veteran's military personnel file, 
the NPRC indicated in March 2000 that the veteran's records 
were destroyed in a fire in 1973.  The Board here observes 
that some service medical records, including reports of the 
veteran's entrance and separation examinations, and treatment 
for low back and right hand conditions, are of record.  The 
veteran has been informed that no additional service medical 
records are available.

As the evidence does not establish that the veteran suffered 
an injury, disease or event noted during military service 
related to the disabilities on appeal, the Board finds that 
affording the veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between the veteran's disabilities on appeal and his military 
service is not appropriate in this case.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).

The veteran has not identified any additional pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
diseases, including arthritis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In a statement dated in October 1999, the veteran indicated 
that while serving in the Philippines he suffered injuries to 
his right leg, left shoulder, and neck vertebrae as a result 
of losing his balance while riding in a military vehicle.  
After the injuries, according to the veteran, he made a 
crutch and walked back to his ship and was treated for two 
broken neck vertebrae, a jammed shoulder, and torn ligaments 
in his leg.



I.  Left shoulder

The veteran's service medical records, including the December 
1945 service separation examination, reflect no complaints, 
treatments or findings related to a left shoulder disorder.

A review of the claims file reveals that the Axis III 
diagnosis in an April 2004 VA psychiatric hospitalization 
discharge summary noted a "shoulder injury in World War 
II."

The Board notes that the absence of findings relative to a 
left shoulder abnormality or injury in the veteran's service 
medical records does not preclude a grant of service 
connection.  However, the Board finds that there is no 
competent medical evidence of record that establishes that 
the veteran has a current left shoulder disability that is 
related to the veteran's active military service.  

Although an unspecified "shoulder injury in World War II" 
was noted as medical history in a report of psychiatric 
hospitalization in April 2004, no physical examination 
findings in this regard were noted at that time.  A 
physician's transcription of medical history as reported by a 
lay person does not transform it to competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  As 
such, the April 2004 VA psychiatric discharge summary has 
little probative value on the question of whether the veteran 
has a current left shoulder disability that is related to 
service, as it is apparently based on a history provided by 
the veteran that is unsubstantiated by objective clinical 
findings, to include the service medical records or a post 
service physical examination.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Further, the record does not contain any 
post service clinical findings of a current left shoulder 
disability.  As such, no medical professional, following 
examination of the veteran and upon review of his claims 
file, has linked a left shoulder disorder to service.  In 
sum, the Board finds that the record does not contain 
competent medical evidence which establishes a link between 
the veteran's active service and a current left shoulder 
disability.  As the preponderance of the evidence is against 
the claim, entitlement to service connection for a left 
shoulder disability must be denied.

II.  Residuals of a fracture of the neck.

The veteran's service medical records, including the December 
1945 service separation examination, reflect no complaints, 
treatment or findings related to a neck (cervical spine) 
disorder.

A review of the claims file appears to reveal no disability 
related to residuals of a fracture of the neck.  At any rate, 
the veteran's service medical records reveal no neck 
disability during his military service, and no physician has 
suggested a link between any current neck disability and the 
veteran's active military service.  In short, the Board finds 
that the record does not contain competent medical evidence 
which establishes a link between the veteran's active service 
and any current chronic residual disability of a fracture of 
the neck.  As the preponderance of the evidence is against 
the claim, entitlement to service connection for residuals of 
a fracture of the neck must be denied.

III.  Right leg disorder

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

The initial question is whether a right leg disability was 
noted at the time of examination for entrance into service.  
The veteran's October 1942 service induction examination 
report noted a chronic sprain of the right knee, mildly 
symptomatic.  As such abnormal clinical finding was noted on 
the veteran's induction examination, the presumption of 
soundness as to a right knee disability does not attach in 
this case.  Crowe v. Brown, 7 Vet. App. 238 (1994).  However, 
the veteran is entitled to the presumption of soundness on 
induction as to any other right leg disability, as no other 
right leg disability was noted on induction examination.

The veteran's remaining service medical records, however, 
reflect no complaints, treatment or findings related to a 
right leg disorder.  In this regard, the Board observes that 
no musculoskeletal defect was noted on the December 1945 
service separation examination.

In addition to a lack of evidence of any right leg 
abnormality during service, the Board also notes that there 
is no competent post service clinical evidence of a current 
right leg disability, to include any current right knee 
disability.  As such, the record does not contain any medical 
opinion of record, private or VA, that suggests that the 
veteran has a current right leg disability that was incurred 
in or aggravated by active service.  As the preponderance of 
the evidence is against the claim, service connection for a 
right leg disability is denied.


Conclusion

The Board notes that the veteran has long maintained that he 
was treated during service for the disabilities at issue, and 
has asserted that his complete service medical records are 
not associated with the claims file.  Significantly, however, 
the Board observes that the veteran's separation examination 
is of record, and no disability at issue is noted.  Further, 
while the Board is cognizant of the heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)), the veteran still 
has the burden to establish his claim by competent clinical 
evidence which is at least in equipoise.

While it is unclear whether or not the veteran has a current 
disability of the left shoulder, right leg, and/or cervical 
spine, to include arthritis, the evidence clearly does not 
show that arthritis of the left shoulder, right leg, and/or 
cervical spine was manifested in service or to a compensable 
degree in the first postservice year.  As such, presumptive 
service connection under the provisions of 38 U.S.C.A. §§ 
1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 for arthritis 
is not warranted in this case.

To the extent that the veteran may be claiming any disability 
at issue is a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
current disability and a causal relationship between his 
current disability and service.  See Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  That is, even with combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and a current disability at 
issue.  While the Board is very respectful of the veteran's 
service, the required type of evidence is lacking in this 
case.

The Board does not doubt the sincerity of the veteran's 
opinions regarding these issues, and the Board has reviewed 
statements sent in support of the veteran's claims.  However, 
a layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a left shoulder disability is denied.

Service connection for residuals of a fracture of the neck is 
denied.

Service connection for a right leg disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


